Citation Nr: 1120293	
Decision Date: 05/25/11    Archive Date: 06/06/11

DOCKET NO.  08-39 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Manila, the Republic of the Philippines


THE ISSUES

1.  Whether the Veteran may be recognized as a prisoner of war (POW) for VA purposes.  

2.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a heart disorder.  

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right knee disability, to include osteoarthritis.  

4.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for peptic ulcer disease.  

5.  Entitlement to service connection for an inguinal hernia.  



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The Veteran had recognized guerilla service from July 1945 to September 1945.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2007 and October 2007 RO decisions.  The July 2007 RO administrative decision determined that the Veteran may not be recognized as a former POW for VA purposes.  

The October 2007 RO rating decision determined that new and material evidence had not been received to reopen claims for entitlement to service connection for a heart disorder, a right knee disability, to include osteoarthritis, and for peptic ulcer disease.  By this decision, the RO also denied service connection for an inguinal hernia and indicated that the Veteran may not be recognized as a former POW for VA purposes.  In April 2010, the Veteran testified at a Travel Board hearing at the RO.  

The Board observes that the October 2007 RO decision (noted above) listed as a separate issue, the matter of whether new and material evidence has been received to reopen a claim for entitlement to service connection for osteoarthritis.  The Board notes, however, that at the April 2010 Board hearing, the Veteran specifically indicated that he was not claiming service connection for unspecified osteoarthritis.  The Veteran stated that he was claiming service connection for osteoarthritis as part of his claimed right knee disability.  Therefore, the Board will address that issue as whether new and material evidence has been received to reopen a claim for entitlement to service connection for a right knee disability, to include osteoarthritis.  

The Board observes that a June 2009 RO decision determined that the Veteran had legal entitlement to a one-time payment from the Filipino Veterans Equity Compensation Fund (FVEC) fund.  The Veteran filed a notice of disagreement in December 2009 (essentially alleging he was entitled to $15,000) and a statement of the case was issued in June 2010.  The record does not reflect that a timely substantive appeal has been submitted as to that issue.  Thus, the Board does not have jurisdiction over that claim.  38 C.F.R. §§ 20.200, 20.202, 20.302.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2009). 38 U.S.C.A. § 7107(a)(2) (West 2002).  


FINDINGS OF FACT

1.  The service department has certified that the Veteran was not in a POW status during his military service, and the preponderance of the other evidence of record is against a conclusion that the Veteran's service included status as a POW.  

2.  A March 1994 Board decision denied an application to reopen a claim for entitlement to service connection for a heart disorder, and the Veteran did not appeal.  

3.  Evidence submitted since then is cumulative or redundant, does not relate to an unestablished fact necessary to substantiate the claim, and does not raise a reasonable possibility of substantiating the claim.  

4.  A March 1994 Board decision denied an application to reopen a claim for entitlement to service connection for a right knee disability, to include osteoarthritis, and the Veteran did not appeal.  

5.  Evidence submitted since then is cumulative or redundant, does not relate to an unestablished fact necessary to substantiate the claim, and does not raise a reasonable possibility of substantiating the claim.  

6.  A March 1994 Board decision denied service connection for peptic ulcer disease, and the Veteran did not appeal.  

7.  Evidence submitted since then is cumulative or redundant, does not relate to an unestablished fact necessary to substantiate the claim, and does not raise a reasonable possibility of substantiating the claim.

8.  The Veteran's inguinal hernia was not present during service or for many years thereafter, and was not caused by any incident of service.  


CONCLUSIONS OF LAW

1.  The Veteran does not meet the legal criteria for recognition as a former POW for VA purposes.  38 U.S.C.A §§ 101(32), 5107 (West 2002); 38 C.F.R. §§ 3.1, 3.40, 3.41, 3.102 (2010).  

2.  A March 1994 Board decision, which determined that new and material evidence had not been received to reopen a claim for entitlement to service connection for a heart disorder, is final.  38 U.S.C.A. § 7104 (West 2010).  

3.  New and material evidence has not been received to reopen a claim for service connection for a heart disorder.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156 (2010).  

4.  A March 1994 Board decision, which determined that new and material evidence had not been received to reopen a claim for entitlement to service connection for a right knee disability, to include osteoarthritis, is final.  38 U.S.C.A. § 7104 (West 2010).  

5.  New and material evidence has not been received to reopen a claim for service connection for a right knee disability, to include osteoarthritis.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156 (2010).  

6.  The March 1994 Board decision that denied entitlement to service connection for peptic ulcer disease, is final.  38 U.S.C.A. § 7104 (West 2002).  

7.  New and material evidence has not been received to reopen a claim for service connection for peptic ulcer disease.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156 (2010).  

8.  An inguinal hernia was not incurred in or aggravated by service.  38 U.S.C.A §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Upon receipt of a complete or substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  This notice requires VA to indicate which portion of that information and evidence is to be provided by the claimant and which portion VA will attempt to obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R. § 3.159.  The notice should inform the claimant about the information and evidence not of record that is necessary to substantiate the claim.  It should also inform the claimant about the information and evidence that VA will seek to provide, and the information and evidence the claimant is expected to provide.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004).  

With regard to the claim as to whether the Veteran may be recognized as a former POW for VA purposes, the Board finds that because that claim is limited to statutory interpretation, the notice provisions do not apply in this case.  Dela Cruz v. Principi, 15 Vet. App. 143 (2001); VAOPGCPREC 5-2004 (June 2004), 69 Fed. Reg. 59989 (2004) (VA is not required to provide notice of the information and evidence necessary to substantiate a claim where that claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit).  

As to the matters regarding whether new and material evidence has been received to reopen claims for entitlement to service connection for a heart disorder, a right knee disability to include osteoarthritis, and peptic ulcer disease, as well as the claim for entitlement to service connection for an inguinal hernia, the RO sent correspondence in November 2006, correspondence in August 2007, a rating decision in October 2007, a statement of the case in October 2008, and a supplemental statement of the case in November 2008.  These documents discussed specific evidence, the particular legal requirements applicable to the claims, the evidence considered, the pertinent laws and regulations, and the reasons for the decision.  VA made all efforts to notify and to assist the appellant with regard to the evidence obtained, the evidence needed, and the responsibilities of the parties in obtaining the evidence.  The Board observes that the August 2007 correspondence (noted above) not only told the appellant what constitutes new and material evidence, but also advised him of the reasons for the previous denials of his claims for service connection for a heart disorder; a right knee disability, to include osteoarthritis; and for peptic ulcer disease and what evidence was needed in order to be considered new and material.  The appellant has been given ample time to respond to that notice and provide evidence that relates to the previously unestablished facts.  This correspondence satisfied the notice requirements as defined in Kent v. Nicholson, 20 Vet. App. 1 (2006).  Therefore, a remand for additional notification would serve no useful purpose.  The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claims with an adjudication of the claims by the RO subsequent to receipt of the required notice.  There has been no prejudice to the appellant, and any defect in the timing or content of the notices has not affected the fairness of the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically declining to address harmless error doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has satisfied its duty to notify the appellant.  The case was last readjudicated in a March 2009 statement of the case.  

In addition, all relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant evidence.  

The Board observes that VA did not provide the appellant with an examination in connection with his claim for service connection for an inguinal hernia.  The Board finds, however, that an examination was not necessary to make a decision on his claim.  See 38 U.S.C.A. § 5103A(d)(2) (West 2002).  Specifically, under the law, an examination or opinion is necessary to make a decision on the claim when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the appellant's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i) (2008).  

The Board notes that, in this matter, the appellant's available service treatment records do not show treatment for an inguinal hernia.  Additionally, there is no indication that the appellant's claimed inguinal hernia may be associated with his period of service.  As there is no evidence of an inguinal hernia in service in service and no indication that any such disorder may be associated with the appellant's period of service, the facts of this case do not meet the criteria (i.e. prongs (2) and (3) as discussed in McLendon) to warrant a VA examination.  See Id.  Thus, the Board finds that VA has satisfied both the notice and duty to assist provisions of the law.  

Analysis

I.  POW

The Veteran is seeking POW status for purposes of eligibility for certain veterans' benefits.  Status as a former POW allows for service connection to be presumed, under certain conditions, for certain diseases.  See 38 U.S.C.A. § 1112(b); 38 C.F.R. § 3.309(c).  

For VA benefits purposes, a prisoner of war is a person who, while serving in the active military, naval or air service, was forcibly detained or interned in the line of duty by an enemy or foreign government, the agents of either, or a hostile force.  VA shall accept the findings of the appropriate service department that a person was a POW during a period of war unless a reasonable basis exists for questioning it.  38 U.S.C.A. § 101(32); 38 C.F.R. § 3.1(y).

For entitlement to compensation, VA may accept evidence of service submitted by a claimant, such as a DD214, Certificate of Release or Discharge from Active Duty, or original Certificate of Discharge, without verification from the appropriate service department if the evidence meets the following conditions: (1) the evidence is a document issued by the service department, (2) the document contains needed information as to length, time, and character of service; and (3) in the opinion of the VA, the document is genuine and the information contained in it is accurate.  38 C.F.R. § 3.203(a).  When the claimant does not submit evidence of service or the evidence submitted does not meet the requirements of this section, VA shall request verification of service from a service department.  38 C.F.R. § 3.203.  Generally, a service department determination as to an individual's military service shall be binding upon VA unless a reasonable basis exists for questioning it.  Manibog v. Brown, 8 Vet. App. 465 (1996); Duro v. Derwinski, 2 Vet. App. 530 (1992).

For purposes of eligibility for veterans' benefits, service in the Philippine Scouts and in the organized military forces of the Government of the Commonwealth of the Philippines, including recognized guerilla service, may constitute recognized service in the Armed Forces of the United States.  38 C.F.R. §§ 3.40, 3.41.  However, such service must be certified as qualifying by the appropriate military authority.  38 C.F.R. § 3.203.

According to official verification, the Veteran had recognized guerilla service from July 1945 to September 1945.  

The Veteran's service treatment records are essentially unavailable.  In an Affidavit for Philippine Army Personnel signed by the Veteran in February 1947, he reported that he joined the Fil-American Irregular Troops (FAIT) in December 1945.  He indicated that he was with the Headquarters and Headquarters Service Company from December 1945 to September 1945, that he was discharged in September 1945, and that he was processed in February 1947.  The Veteran did not report that he was a former POW at that time.  

A March 1947 official certification from the Headquarters Army of the Philippines indicated that the Veteran was carried on the approved guerilla roster of the Headquarters and Headquarters Service Company, FAIT, as a corporal and that the Veteran was recognized as of January 1945 with a terminal date of September 1945.  

In his June 1958 Application for Compensation or Pension, the Veteran reported that he entered service in December 1943 and that he was discharged in September 1945.  He indicated that he served with Headquarters and Headquarters Service Company, FAIT, Straughn Guerillas.  There was no reference to the Veteran being a former POW.  

In June 1958, the RO requested verification of the Veteran's service from the NPRC.  The RO reported that the Veteran's branch of service was the Army and that he had service from December 1943 to September 1945 with the Headquarters and Headquarters Service Company in the FAIT, Straughn Guerillas.  In a July 1958 response, the NPRC provided official verification that the Veteran had recognized guerilla service from July 1945 to September 1945.  

An August 1958 report from the Republic of the Philippines, Department of National Defense, indicated that the Veteran was recognized as of July 1945 and was carried on the approved reconstructed guerilla roster of the Headquarters and Headquarters Service Company, FAIT.  

In a November 1991 Application for Compensation or Pension, the Veteran reported that he entered service in December 1943 and that he was discharged in September 1945.  He indicated that he served with Headquarters and Headquarters Service Company in the recognized guerillas.  The Veteran specifically indicated that he had never been a POW.  

A January 1962 "Service Record" noted that the Veteran served from December 1943 to September 1945 in the Headquarters and Headquarters Service Company (Infantry), with the FAIT, and that the Veteran received an honorable discharge.  

In a March 1992 Questionnaire About Military Service, the Veteran reported that he served from August 1942 to September 1945 with the Headquarters and Headquarters Service Company, FAIT-Straughn, in a World War II guerilla outfit.  The Veteran did not indicate that he was a former POW.  

A September 1992 Authorization for Issuance of Awards from the Army indicated that the Veteran was awarded the Asiatic Pacific Campaign Medal, the World War II Victory Medal, and the Philippine Liberation Ribbon.  There were also notations that he received two bronze stars.  

In his November 2006 Application for Compensation and/or Pension, the Veteran reported that he entered active service in August 1942 and that he was discharged in September 1945.  He stated that his branch of service was the recognized guerillas.  The Veteran indicated that he had been a POW and that he was imprisoned in Japan.  He reported that he was imprisoned in September 1943 in a Japanese garrison Meycauayan, Bulacan, Philippines.  

In November 2006, the RO requested verification of the Veteran's service from the NPRC.  The RO reported that the Veteran's branch of service was the guerillas and that he had service from August 1942 to September 1945 with the Headquarters and Headquarters Service Company, FAIT.  

In a November 2006 POW questionnaire, the Veteran reported that he was a POW of the Japanese forces from October 12, 1944 to October 29, 1944.  He reported that he was walking near the Headquarters Garrison of the Japanese soldiers and that he was picked up without any right to object.  He stated that he was then detained and held captive and had to perform forced labor building foxholes and trenches.  The Veteran reported that he escaped when he was ordered to obtain food for the Japanese soldiers during a food shortage.  

A December response from the NPRC did not provide any additional information in regard to the November 2006 RO request (noted above).  In December 2006, the NPRC provided another response which indicated that the Veteran had no service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the United States Armed Forces.  

In February 2007, the RO requested verification of the Veteran's service from the NPRC.  The RO reported that the Veteran's branch of service was the guerillas and that he had service from August 1942 to September 1945 with the Headquarters and Headquarters Service Company, FAIT.  In a March 2007 response, the NPRC indicated that the evidence submitted was insufficient to warrant a change in the prior certification of December 2006.  

In a July 2007 Administrative Decision, the RO determined that the Veteran may not be recognized as a former POW.  The RO indicated that the Veteran's name was not listed in the POW microfiche.  The RO also noted that the Veteran failed to submit Philippine Red Cross, a War Claims Commission record's guarantor receipt, or Japanese Parole Certification to further substantiate the alleged POW status.  The RO found that the evidence was not satisfactorily persuasive to support a finding that the Veteran met the criteria of a former POW in accordance with 38 C.F.R. § 3.1(y).  The RO reported that no evidence was received from the Veteran that he was a former POW.  The RO indicated that the finding of the service department that the Veteran had no POW status was confirmed.  

The Veteran is shown to have only had recognized guerilla service from July 1945 to September 1945 according to service department verification.  Thus, not even the Veteran's claimed POW period of service (in September 1943 or October 1944) occurred within his recognized guerilla service based on service department certification.  

The Board has considered all of the pertinent evidence submitted with regard to this issue on appeal, including the Veteran's recent statements, his contemporaneous February 1947 Affidavit for Philippine Army Personnel, and official U.S. service department records.  The only evidence supporting the Veteran's claimed POW status are his recent statements made more than 60 years after the alleged POW confinement.  The Board finds that the Veteran's more contemporaneous signed February 1947 Affidavit for Philippine Army Personnel, which indicated no POW history, is more probative and weighs against the claim.  The service department records showing no POW status during any period of recognized service also probatively weigh against the claim.  

The preponderance of the evidence is against the Veteran's claim for recognized former POW status in this case.  No additional evidence or documentation has been received that contradicts this conclusion.  Therefore, the evidence of record is insufficient to support a finding that the Veteran meets the criteria for recognition as a former POW in accordance with 38 C.F.R. § 3.1(y).  The preponderance of the evidence is against the Appellant's claim that he be recognized as a former prisoner of war for VA purposes.  Therefore, the Board must deny the appeal.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  

II.  Heart Disorder

A decision of the Board and unappealed RO decisions are final, with the exception that a claim may be reviewed if new and material evidence is submitted.  If the claim is reopened, it will be reviewed based on all the evidence of record.  38 U.S.C.A. § 5108, 7104, 7105 (West 2002); see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2010).  

In determining if new and material evidence has been submitted, the evidence is generally presumed to be credible.  See Kutscherousky v. West, 12 Vet. App. 369 (1999) (per curium).  In addition, all of the evidence received since the last final disallowance shall be considered in making the determination.  See Evans v. Brown, 9 Vet. App. 273, 283 (1996).  

The RO initially denied service connection for a heart disorder in August 1958.  In March 1994, the Board denied an application to reopen a claim for entitlement to service connection for a heart disorder.  Those decisions are considered final.  38 U.S.C.A. §§ 7104, 7105.  

The evidence considered at the time of the March 1994 Board decision included the following:  the Veteran's available service treatment records, which solely included an Affidavit for Philippine Army Personnel signed by the Veteran in February 1947; post-service private and VA treatment records; a VA examination report; and the Veteran's own statements and testimony.  The RO initially denied service connection for a heart disorder in August 1958 on the basis that the service treatment records did not show that a heart disorder was noted, treated, or claimed in service.  The RO noted that the enlistment examination report was not available and that there was no service record which showed incurrence, existence, or treatment for a heart disorder.  The RO indicated that no illness or injury was claimed on the Affidavit for Philippine Army Personnel signed by the Veteran in February 1947.  The RO noted that a statement from R. L. Calaguas, M.D., and a statement from A. N., indicated that the Veteran was treated for chest pain shortly after suffering a shrapnel wound to the right knee in January 1945.  

In March 1994, the Board denied an application to reopen a claim for entitlement to service connection for a heart disorder on the basis that new and material evidence to reopen the claim had not been presented.  The Board indicated that the evidence did not establish that the Veteran had a heart disorder that was the result of his period of service.  The Board noted that the Veteran's Affidavit for Philippine Army Personnel, signed in February 1947, was negative for any complaints, diseases, or injuries during service.  The Board reported that a July 1958 VA general medical examination report indicated that the Veteran's blood pressure was normal and that there was no evidence of heart disease.  The Board noted that the evidence received since the August 1958 RO decision consisted of copies of previously considered lay statements (affidavits), private medical records and hearing testimony from the Veteran.  It was reported that the Veteran testified that he had heart palpitations in January 1945.  The Board indicated that the medical records dealt with treatment of the Veteran many years after service and provided no support for his lay assertions concerning the presence of a heart disorder in January 1945 or that any currently diagnosed heart disorder began as the result of his recognized guerilla service from July 1945 to September 1945.  The Board found that in the absence of competent evidence to support the Veteran's lay assertion as to the onset of his heart disease in service, a plausible claim had not been presented, and there was no basis for reopening the claim.  

As an initial matter, the Board notes that the Veteran has contended that he was a POW.  As discussed above, the Board has found that the Veteran did not acquire POW status.  

The Veteran's service treatment records are essentially unavailable.  An Affidavit for Philippine Army Personnel signed by the Veteran in February 1947 noted that he had no wounds and illnesses occurring during service.  

In a June 1958 statement, the Veteran reported that during the latter part of the Japanese occupation in January 1945, he was performing intelligence activities near a Japanese Garrison.  He stated that American forces bombed the area and that he was wounded in his right knee by shrapnel.  He stated that such experience caused him to suffer chest pain with heart palpitations.  A June 1958 lay statement from A. N. supported the Veteran's claims as to complaints of chest pains and heart palpitations.  

A June 1958 statement from R. L. Calaguas, M.D., indicated that he was a physician and that he knew the Veteran.  Dr. Calaguas stated that, as far as he could remember, he was called to attend to the Veteran when liberating planes were making air raid attacks on enemy facilities nears the Meycauayan Bridge, Meycauayan, Bulacan, Philippines, in January 1945.  Dr. Calaguas stated that the Veteran sustained wounds, lacerated, infected of the right knee caused by shrapnel; profuse bleeding of the right knee; discoloration of the forehead, cheeks, and elbows; and occasional chest pains with concomitant palpitations exacerbated on exertion.  Dr. Calaguas also indicated that the Veteran had been subject fits of depression which made it impossible for him to recollect past events, apparently due to shock.  

A July 1958 lay statement from G. J. and R. C. indicated that in January 1945, while spying on a Japanese Garrison, the Veteran was wounded in the right knee during an air raid by American planes.  Both G. J. and R. C. reported that they came to the Veteran's aid and that he was shivering and in a state of shock.  They stated that they took the Veteran to their outfit where he received first aid.  They did not refer to any heart problems.  

A July 1958 VA general medical examination report noted that the Veteran reported that during the bombing of a Japanese Garrison, he was wounded in the right knee while performing intelligence activities.  The Veteran indicated that since his right knee injury, he had suffered from chest pain and palpitations.  The examiner reported that the Veteran's blood pressure reading was 120/80 and that there was no cardiac enlargement by percussion.  The examiner stated that the Veteran's heart sounds were fairly strong and regular in rhythm.  The examiner indicated that there were no murmurs and no edema.  The diagnoses did not refer to a heart disorder.  

An August 1958 statement from Dr. Calaguas reported the exact same information as his June 1958 statement (noted above).  

A November 1991 VA treatment electrocardiogram (EKG) report noted that the Veteran had an abnormal EKG and that he had left ventricular hypertrophy.  

A November 1991 VA X-ray report, as to the Veteran's chest, related an impression of cardiomegally.  

The evidence received since the March 1994 Board decision includes duplicate copies of post-service private and VA treatment records; essentially duplicate lay statements; additional private and VA treatment records; an article submitted by the Veteran; and statements and testimony from the Veteran.  

A November 1991 VA treatment report, which was not of record at the time of the March 1994 Board decision, indicated that the Veteran was seen with a complaint of heart palpitations.  He reported that his present condition started in 1945 when he had a shock and was taking medication such as Librium and Valium.  It was noted that the Veteran also complained of an on and off productive cough.  The assessment was an upper respiratory infection.  

A November 1991 VA clinical evaluation report, also not of record at the time of the March 1994 Board decision, noted that the Veteran complained of heart palpitations that he claimed started after the war in 1945 when he was in shock and developed restlessness.  The Veteran stated that he had been taking tranquilizers on and off since that time.  The assessment was arteriosclerotic heart disease.  

A June 2008 radiological report, as to the Veteran's chest, from Valenzuela City Emergency Hospital related an impression of apicopleural thickening, right and cardiomegaly, left ventricular form.  A June 2008 EKG report from the apparently the same facility indicated an impression of regular sinus rhythm, coronary artery disease, and left ventricular hypertrophy.  

The Board notes that the additional private and VA treatment records with additional treatment for a heart disorder, do not raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a); Vargas-Gonzalez v. West, 12 Vet. App. 321 (1999).  Simply stated, the fact that the Veteran currently has a heart disorder is not in dispute, either today or in March 1994.  The Veteran's statements and testimony in this regard are also cumulative and redundant.  The evidence at the time of the March 1994 Board RO decision already indicated that the Veteran had a heart disorder and that he reported that he had heart palpitations in 1945.  See also LeShore v. Brown, 8 Vet. App. 406, 409 (1995) (a bare transcription of a lay history is not transformed into competent medical evidence merely because the transcriber is a medical professional).  

As noted previously, The RO initially denied service connection for a heart disorder in August 1958 on the basis that the service treatment records did not show that a heart disorder was noted, treated, or claimed in service.  The RO indicated that no illness or injury was claimed on the Affidavit for Philippine Army Personnel signed by the Veteran in February 1947.  In March 1994, the Board denied an application to reopen a claim for entitlement to service connection for a heart disorder on the basis that new and material evidence to reopen the claim had not been presented.  The Board indicated that the evidence did not establish that the Veteran had a heart disorder that was the result of his period of service.  The Board found that in the absence of competent evidence to support the Veteran's lay assertion as to the onset of his heart disease in service, a plausible claim had not been presented, and there was no basis for reopening the claim.  None of the recently submitted evidence links the Veteran's current heart disorder to his period of service.  

The Board observes that the Veteran has reported that his heart disorder is due to his period of service.  The Board notes, however, without the appropriate medical training and expertise, the Veteran is not competent to offer a probative opinion on a medical matter, such as with respect to the etiology of a claimed disability.  See Bostain v. West , 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  While the Veteran is competent to report that he had heart palpitations during his period of service, or that he had heart problems for many years, he is not competent to diagnose his claimed heart disorder as related to service.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (lay evidence can be competent and sufficient to establish a diagnosis of a condition when a layperson is competent to identify the medical condition, or reporting a contemporaneous medical diagnosis, or the lay testimony describing symptoms at the time supports a later diagnosis by a medical professional); Buchanan v. Nicholson, 451 F.3d. 1331 (Fed. Cir. 2006) (lay evidence is one type of evidence that must be considered and competent lay evidence can be sufficient in and of itself).  Similarly, the Veteran is not competent to provide either a diagnosis or the medical nexus, and there is no evidence of a current heart disorder that is related to his period of service.  Thus, the Veteran's lay assertions are not competent or sufficient.  Jandreau, supra.  

Thus, to the extent that any of the additional evidence is considered new, it is not material since it does not raise a reasonable possibility of substantiating the Veteran's claim.  38 C.F.R. § 3.156.  

The Board concludes that new and material evidence has not been submitted since the March 1994 Board decision.  Thus the claim for service connection for a heart disorder may not be reopened, and the March 1994 Board decision remains final.  

III.  Right Knee Disability, to Include Osteoarthritis

The RO initially denied service connection for a right knee disability in August 1958.  In March 1994, the Board denied an application to reopen a claim for entitlement to service connection for a right knee disability.  The Board also denied service connection for osteoarthritis at that time.  Those decisions are considered final.  38 U.S.C.A. §§ 7104, 7105.  

The evidence considered at the time of the March 1994 Board decision included the following:  the Veteran's available service treatment records, which solely included an Affidavit for Philippine Army Personnel signed by the Veteran in February 1947; post-service private and VA treatment records; a VA examination report; and the Veteran's own statements and testimony.  The RO initially denied service connection for a right knee disability (listed as residuals of as shrapnel wound) in August 1958 on the basis that the evidence of record showed that a right knee shrapnel wound existed or was claimed prior to the Veteran's period of service and that the available service treatment records did not show aggravation due to service.  The RO noted that the enlistment examination report was not available and that there was no service record which showed incurrence, existence, or treatment for a right knee disability.  The RO noted that a joint statement from R. C and G. J., who were the Veteran's former service companions and whose service was verified, supported the Veteran's contention that he sustained a shrapnel wound of the right knee in January 1945.  The RO indicated that a statement from Dr. Calaguas, and a statement from A. N., referred to treatment for a lacerated wound in January 1945.  The RO indicated that no illness or injury was claimed on the Affidavit for Philippine Army Personnel signed by the Veteran in February 1947.  The RO noted that the evidence of record indicated the inception of right knee disability (shrapnel wound) prior to service and that the available service treatment records failed to indicate aggravation.  

In March 1994, the Board denied an application to reopen a claim for entitlement to service connection for a right knee disability on the basis that new and material evidence to reopen the claim had not been presented.  The Board indicated that the evidence did not show that the Veteran had a right knee disability (right knee shell fragment wound residuals) which was due to an injury that was suffered during a period of service.  The Board noted that the Veteran's Affidavit for Philippine Army Personnel, signed in February 1947, was negative for any complaints, diseases, or injuries during service.  The Board indicated that lay statements and a statement from Dr. Calaguas reported that the Veteran was wounded in the right knee during an air raid.  It was noted that the right knee injury did not occur during the Veteran's period of recognized guerilla service.  

The Board reported that a July 1958 VA general medical examination report indicated that there was a 1 and 3/4 of an inch by 1/2 inch scar on the mid patella area of the right knee and related a diagnosis of shell fragment wound to the right knee.  The Board noted that the diagnosis was based on a history provided by the Veteran that he had suffered a shrapnel wound to the right knee in 1945.  The Board noted that the evidence received since the August 1958 RO decision consisted of copies of previously considered lay statements (affidavits), private medical records, and hearing testimony from the Veteran.  The Board indicated that while the Veteran again related a history of being wounded in 1945 to an examining physician, X-ray studies did not show the presence of a retained fragment.  The Board found that in the absence of competent evidence to establish that he was actually wounded during his period of recognized guerilla service, a plausible claim had not been presented, and there was no basis for reopening the claim.  

The Board also denied service connection for osteoarthritis (of the right knee) on the basis that such condition was recently demonstrated and was not shown to have been present in service or to be the result of a service-incurred disease or injury.  The Board noted that the first medical evidence of osteoarthritis dated from an X-ray performed at a private facility in January 1992 and was shown to involve the right knee.  The Board indicated that the Veteran had not submitted any medical evidence that he had osteoarthritis (of the right knee) in service or as the result of a service-incurred disease or injury.  

The Veteran's service treatment records are essentially unavailable.  An Affidavit for Philippine Army Personnel signed by the Veteran in February 1947 noted that he had no wounds and illnesses occurring during service.  

In a June 1958 statement, the Veteran reported that during the latter part of the Japanese occupation in January 1945, he was performing intelligence activities near a Japanese Garrison.  He stated that American forces bombed the area and that he was wounded in his right knee by shrapnel.  The Veteran indicated that after the air raid, he managed to escape from his enemies, was given first aid, and was attended by a physician who treated his wound.  

A June 1958 lay statement from A. N. supported the Veteran's claim that he received a shrapnel wound to his right knee after bombs were dropped from American planes.  A. N. also indicated that the Veteran had right knee problems resulting from that experience.  

A June 1958 statement from R. L. Calaguas, M.D., indicated that he was a physician and that he knew the Veteran.  Dr. Calaguas stated that, as far as he could remember, he was called to attend to the Veteran when liberating planes were making air raid attacks on enemy facilities nears the Meycauayan Bridge, Meycauayan, Bulacan, Philippines, in January 1945.  Dr. Calaguas stated that the Veteran sustained wounds, lacerated, infected of the right knee caused by shrapnel; profuse bleeding of the right knee; discoloration of the forehead, cheeks, and elbows; and occasional chest pains with concomitant palpitations exacerbated on exertion.  Dr. Calaguas also indicated that the Veteran had been subject fits of depression which made it impossible for him to recollect past events, apparently due to shock.  

A July 1958 lay statement from G. J. and R. C. indicated that in January 1945, while spying on a Japanese Garrison, the Veteran was wounded in the right knee during an air raid by American planes.  

A July 1958 VA general medical examination report noted that the Veteran reported that during the bombing of a Japanese Garrison, he was wounded in the right knee while performing intelligence activities.  The examiner reported that Veteran had a scar in the mid right patellar area, which was slightly depressed, and measured 1 and 3/4 of an inch by 1/2 inch. The examiner stated that palpation did not reveal any irregularity in the underlying osseous structure and that there was no limitation of flexion or extension of the right knee.  The examiner reported that the Veteran had full range of motion of the right knee and that he alleged pain in the right knee joint.  An X-ray, as to the Veteran's right knee, indicated that the Veteran's right knee was essentially normal.  The diagnosis was residuals of a shell fragment wound of the right knee.  

An August 1958 statement from Dr. Calaguas reported the exact same information as his June 1958 statement (noted above).  

A January 1992 VA treatment entry noted that the Veteran reported that he had a shrapnel injury to the right knee in 1945.  It was noted that the Veteran complained of on and off pain since that time.  The impression was shrapnel injury of the right knee with no foreign body.  An X-ray, as to the Veteran's right knee, related an impression of osteoarthritis of the knee joint, right, negative for metallic foreign body.  

A January 1992 VA physician statement indicated that the Veteran was examined on that date.  The physician reported that the diagnosis was osteoarthritis of the right knee with no foreign metallic body.  

The evidence received since the March 1994 Board decision includes the following:  duplicate copies of post-service private and VA treatment records; essentially duplicate lay statements; additional private and VA treatment records; an article submitted by the Veteran; and statements and testimony from the Veteran.  

A November 1991 VA treatment entry, which was not of record at the time of the March 1994 Board decision, indicated that the Veteran was seen for right knee pain.  He reported that he suffered a shrapnel wound to the right knee in 1945.  The assessment was osteoarthritis.  

A January 1992 VA treatment entry, which was not of record at the time of the March 1994 Board decision, noted that the Veteran was seen for pain in the right knee joint.  The Veteran reported that he had a history of a shrapnel injury in 1945.  The assessment was shrapnel injury of the right knee.  

The Board notes that the additional private and VA treatment records with additional treatment for a right knee disability, to include osteoarthritis, do not raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a); Vargas-Gonzalez v. West, 12 Vet. App. 321 (1999).  Simply stated, the fact that the Veteran currently has a right knee disability, to include osteoarthritis, is not in dispute, either today or in March 1994.  The Veteran's statements and testimony in this regard are also cumulative and redundant.  The evidence at the time of the March 1994 Board decision already indicated that the Veteran had a right knee disability, to include osteoarthritis, and that he reported that he suffered a shrapnel wound in 1945.  See also LeShore v. Brown, 8 Vet. App. 406, 409 (1995) (a bare transcription of a lay history is not transformed into competent medical evidence merely because the transcriber is a medical professional).  

As noted previously, the RO initially denied service connection for a right knee disability (listed as residuals of as shrapnel wound) in August 1958 on the basis that the evidence of record showed that a right knee shrapnel wound existed or was claimed prior to the Veteran's period of service and that the available service treatment records did not show aggravation due to service.  The RO noted that the evidence of record indicated the inception of right knee disability (shrapnel wound) prior to service and that the available service treatment records failed to indicate aggravation.  In March 1994, the Board denied an application to reopen a claim for entitlement to service connection for a right knee disability on the basis that new and material evidence to reopen the claim had not been presented.  The Board indicated that the evidence did not show that the Veteran had a right knee disability (right knee shell fragment wound residuals) which was due to an injury which was suffered during a period of service.  The Board found that in the absence of competent evidence to establish that he was actually wounded during his period of recognized guerilla service, a plausible claim had not been presented, and there was no basis for reopening the claim.  The Board also denied service connection for osteoarthritis (of the right knee) on the basis that such condition was recently demonstrated and was not shown to have been present in service or to be the result of a service-incurred disease or injury.  

The Board observes that the Veteran has reported that his right knee disability, to include osteoarthritis, is due to his period of service.  The Board notes, however, without the appropriate medical training and expertise, the Veteran is not competent to offer a probative opinion on a medical matter, such as with respect to the etiology of a claimed disability.  See Bostain v. West , 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  While the Veteran is competent to report that he had right knee problems during his period of service, or that he had right knee problems for many years, he is not competent to diagnose his claimed heart disorder as related to service.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (lay evidence can be competent and sufficient to establish a diagnosis of a condition when a layperson is competent to identify the medical condition, or reporting a contemporaneous medical diagnosis, or the lay testimony describing symptoms at the time supports a later diagnosis by a medical professional); Buchanan v. Nicholson, 451 F.3d. 1331 (Fed. Cir. 2006) (lay evidence is one type of evidence that must be considered and competent lay evidence can be sufficient in and of itself).  Similarly, the Veteran is not competent to provide either a diagnosis or the medical nexus, and there is no evidence of a current right knee disability, to include osteoarthritis, that is related to his period of service.  Thus, the Veteran's lay assertions are not competent or sufficient.  Jandreau, supra.  

Thus, to the extent that any of the additional evidence is considered new, it is not material since it does not raise a reasonable possibility of substantiating the Veteran's claim.  38 C.F.R. § 3.156.  

The Board concludes that new and material evidence has not been submitted since the March 1994 Board decision.  Thus the claim for service connection for a right knee disability, to include osteoarthritis, may not be reopened, and the March 1994 Board decision remains final.  

IV.  Peptic Ulcer Disease

The Board denied service connection for peptic ulcer disease in March 1994.  The March 1994 Board decision is considered final.  38 U.S.C.A. §§ 7104, 7105.  

The evidence considered at the time of the March 1994 Board decision included the following: the Veteran's available service treatment records, which solely included an Affidavit for Philippine Army Personnel signed by the Veteran in February 1947; post-service private and VA treatment records; a VA examination report; and the Veteran's own statements and testimony.  The Board denied service connection for peptic ulcer disease on the basis that the Veteran had not submitted any evidence to establish he had peptic ulcer disease which could be attributed to service.  The Board indicated that the Veteran had not submitted any evidence that he had peptic ulcer disease in service and that there was no evidence of record that would support his claim.  

The Veteran's service treatment records are essentially unavailable.  An Affidavit for Philippine Army Personnel signed by the Veteran in February 1947 noted that he had no wounds and illnesses occurring during service.  

Post-service private and VA treatment records dated from June 1958 to January 1992, including a July 1958 VA general medical examination report, do not show treatment for peptic ulcer disease.  

The evidence received since the March 1994 Board decision includes the following: duplicate copies of post-service private and VA treatment records; essentially duplicate lay statements; additional private and VA treatment records; an article submitted by the Veteran; and statements and testimony from the Veteran.  

The additional private and VA treatment records do not show treatment for peptic ulcer disease.  

The Board notes that the additional private and VA treatment records, as well as the Veteran's additional statements, do not raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a); Vargas-Gonzalez v. West, 12 Vet. App. 321 (1999).  Simply stated, there is no evidence of record that the Veteran actually has current peptic ulcer disease, either today or in March 1994.  The Veteran's statements and testimony in this regard are also cumulative and redundant.  

As noted previously, the Board denied service connection for peptic ulcer disease on the basis that the Veteran had not submitted any evidence to establish he had peptic ulcer disease which could be attributed to service.  The Board indicated that the Veteran had not submitted any evidence that he had peptic ulcer disease in service and that there was no evidence of record that would support his claim.  None of the recently submitted evidence links any current peptic ulcer disease to the Veteran's period of service.  

The Board observes that the Veteran has reported that he has peptic ulcer disease that is due to his period of service.  The Board notes, however, without the appropriate medical training and expertise, the Veteran is not competent to offer a probative opinion on a medical matter, such as with respect to the etiology of a claimed disability.  See Bostain v. West , 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  While the Veteran is competent to report that he had stomach problems during his period of service, or that he had stomach problems for many years, he is not competent to diagnose his claimed right rib disability as related to service.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (lay evidence can be competent and sufficient to establish a diagnosis of a condition when a layperson is competent to identify the medical condition, or reporting a contemporaneous medical diagnosis, or the lay testimony describing symptoms at the time supports a later diagnosis by a medical professional); Buchanan v. Nicholson, 451 F.3d. 1331 (Fed. Cir. 2006) (lay evidence is one type of evidence that must be considered and competent lay evidence can be sufficient in and of itself).  Similarly, the Veteran is not competent to provide either a diagnosis or the medical nexus, and there is no evidence of current peptic ulcer disease that is related to his period of service.  Thus, the Veteran's lay assertions are not competent or sufficient.  Jandreau, supra.  

Thus, to the extent that any of the additional evidence is considered new, it is not material since it does not raise a reasonable possibility of substantiating the Veteran's claim.  38 C.F.R. § 3.156.  

The Board concludes that new and material evidence has not been submitted since the March 1994 Board decision.  Thus the claim for service connection for peptic ulcer disease may not be reopened, and the March 1994 Board decision remains final.  

V.  Inguinal Hernia

Service connection may be granted for a disability due to a disease or injury which was incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection for a "chronic disease," may be granted if manifest to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To prevail on the issue of service connection, there must be: (a) medical evidence of a current disability; (b) medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (c) medical evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  

The chronicity provision of 38 U.S.C.A. § 3.303(b) is applicable where the evidence, regardless of its date, shows that the Veteran had a chronic condition in service or during an applicable presumption period and still has such condition.  Such evidence must be medical unless it relates to a condition as to which, under case law, lay observation is competent.  See Savage v. Gober, 10 Vet. App. 488, 498 (1997).  In addition, if a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 U.S.C.A. § 3.303(b).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Where service medical records are not available, the Board's obligation to explain its findings and conclusions and to consider the benefit-of-the-doubt rule is heightened.  Pruitt v. Derwinski, 2 Vet. App. 83 (1992); O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  

Further, as a finder of fact, the Board, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curium, 78 F.3d 604 (Fed.Cir.1996).  

The Veteran contends that he has an inguinal hernia that is related to his period of service.  He specifically alleges that sometime in October 1944, while on an intelligence mission, he was detained and taken captive by Japanese forces near a Japanese Garrison.  He reports that he was ordered to perform forced labor, including digging trenches and foxholes.  He indicates that he had to carry heavy ground soil in bags and that after days passed, he left something protruding on his right side of his testicle, which was later diagnosed as an inguinal hernia.  

As an initial matter, the Board notes that the Veteran has contended that he was a POW.  As discussed above, the Board has found that the Veteran did not acquire POW status.  

The Veteran's service treatment records are essentially unavailable.  An Affidavit for Philippine Army Personnel signed by the Veteran in February 1947 noted that he had no wounds and illnesses occurring during service.  

The first post-service evidence of record of an inguinal hernia is in November 1991, decades after the Veteran's period of service.  This lengthy period without treatment is evidence against a finding of continuity of symptomatology, and it weighs heavily against the claim.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (service incurrence may be rebutted by the absence of medical treatment of the claimed condition for many years after service).  

A November 1991 VA treatment entry noted that the Veteran had a small mass in the right inguinal region.  The assessment was rule out inguinal hernia.  

A November 1991 VA surgical note indicated that the Veteran had a small mass of the right inguinal area.  The Veteran stated that he had noted the mass for ten years.  The assessment was indirect inguinal hernia, right.  

A subsequent November 1991 VA surgical note related that the Veteran was seen for follow-up concerning his inguinal hernia.  The assessment was indirect inguinal hernia, right.  

The Board observes that the probative medical evidence does not suggest that the Veteran's current inguinal hernia is related to his period of service.  In fact, the probative medical evidence provides negative evidence against this finding, indicating that the Veteran's current inguinal hernia began many years after his period of service, without any relationship to any incident of service.  

The Veteran has alleged that his current chronic inguinal hernia had its onset during his period of service, specifically as a result of being a POW in October 1944.  As a layperson, however, the Veteran is not competent to give a medical opinion on the diagnosis or etiology of a condition.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  The Board notes that the Board has already found that the Veteran was not a former POW.  Additionally, the Veteran's period of recognized guerilla service is solely from July 1945 to September 1945.  The Board observes that the Veteran is competent to report that he suffered an inguinal hernia during service, but the Board finds that his statements in that regard are not credible.  See Dalton, Caluza, supra.  

The weight of the competent medical evidence demonstrates that the Veteran's inguinal hernia began many years after service and was not caused by any incident of service.  The Board concludes that the Veteran's inguinal hernia was neither incurred in nor aggravated by service.  As the preponderance of the evidence is against the claim for service connection, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 (1990).  







ORDER

Entitlement to recognition of the Veteran as a former POW for VA purposes is denied.  

The application to reopen the claim for service connection for a heart disorder is denied.  

The application to reopen the claim for service connection for a right knee disability, to include osteoarthritis, is denied.  

The application to reopen the claim for service connection for peptic ulcer disease is denied.  

Service connection for an inguinal hernia is denied.  



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


